Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a method for treatment of ischemic diseases and age-related disorders, classified in C12N 15/113.
II. Claims 14-19, drawn to a method for screening therapy response, classified in C12Q 2600/178.
The inventions are independent or distinct, each from the other because:
Inventions of groups I and II are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, and effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  Each of the methods require a separate and distinct search and corresponding examination that is specific to the recited steps.  A search for one of the methods would not necessarily return art against the other.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
Claim 7: intravenously, intraperitoneally, orally, intranasally, subcutaneously, intrathecally, intraventricularly, or intramuscularly.
Claim 1 is generic.

Claim 9: stable coronary artery disease patients, unstable angina patients, acute myocardial infarction patients, hypoxia/ischemia-induced and aging- related heart failure patients, hypoxia/ischemia-induced and aging-related failure atrial fibrillation patients.
Claim 1 is generic.

Claims 10 and 12: cardiovascular surgical procedures or neurologic surgical procedures

Upon election of cardiovascular surgical procedures:
Claim 10: cardiopulmonary bypass surgery, valve replacement, percutaneous coronary intervention or heart transplantation.
Claim 1 is generic.

Claim 11: hypoxia/ischemia-induced, comprising of coronary artery disease, unstable angina, acute myocardial infarction, atrial fibrillation, Takotsubo cardiomyopathy, transient ischemic attack, and aging-related Alzheimer patients, hypoxia/ischemia-induced and aging-related heart failure, or stroke patients.
Claim 1 is generic.  Applicant is required to elect a single condition and set forth whether claims 9 and/or 11 read upon the election.

Upon election of neurologic surgical procedures:
Claim 12: intracerebral hemorrhage surgery, arterial repair, non-nerve-related surgery that is capable of causing ischemia of the nervous system and other brain surgery to protect against ischemic damage, or to prevent, inhibit or reduce tissue deterioration and disease progression.
Claim 1 is generic.  

Claim 13:Cyclocreatine or Cyclocreatine phosphate.
Claim 1 is generic.  

Claim 14: anaphase promoting complex subunit mRNA-11 (mRNA- ANAPC11) gene, ferritin heavy chain like polypeptide mRNA-17 (mRNA-FTHL-17) gene, homo sapiens micro RNA-106b (hsa-miRNA-106b), homo sapiens micro RNA-137 (hsa-miRNA-137), or Nourin gene mRNA.
No claim is generic.

The species are independent or distinct because each of the routes of administration introduces a different step; each of the conditions have different etiologic considerations; each of the agents have different structures; and each of the markers have different sequences.
It is noted that applicant is required to elect a single patient group and single condition and set forth which claims read upon the election. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/           Primary Examiner, Art Unit 1635